Title: From Thomas Jefferson to William Cabell Rives, 30 December 1825
From: Jefferson, Thomas
To: Rives, William Cabell


Dear Sir
Monticello
Dec. 30. 25.
In a letter of this day to the P.M. Genl I have sollicited his establishing a deposit of letters for the University at that place, making the Proctor mr A. S. Brockenbrough Post master. besides stating to him the facts and motives of the measure I have taken the liberty of referring him to you for them, as well acquainted with them. writing is too irksome to me to copy the letter; and, not knowing whether it would have found you at Castlehill or Washington, I thought it safest to send it to him direct, and to request you to call on him, ask the reading of it, and to espouse it’s object. ever and affectionately yoursTh: Jefferson